
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.88


CTC MEDIA, INC.

Notice of Option Grant

        This Notice of Option Grant evidences the grant by CTC Media, Inc. (the
"Company") of an option (the "Option") to purchase shares ("Option Shares") of
the Company's common stock, $0.01 par value per share ("Common Stock"), to the
person listed below (the "Participant") pursuant to the Company's 2009 Stock
Incentive Plan (the "Plan"). Subject to the terms and conditions of the attached
Stock Option Agreement and the Plan, a copy of which has been provided to the
Participant, the terms of this Option are as follows:

 
 
  Name of Participant:
   
  Vyacheslav Murugov
   
     Total number of "Option Shares":
(subject to adjustment in accordance with the Plan):       1,000,000         
Exercise Price per Option Share:
(subject to adjustment in accordance with the Plan):       $16.80          Grant
Date:       22 October 2009          Expiration Date:       Unless earlier
terminated in accordance with the terms of the attached Stock Option Agreement,
this Option shall expire at 5:00p.m. Moscow time on 21 October 2019 (the "Final
Exercise Date").    

--------------------------------------------------------------------------------



CTC MEDIA, INC.

Stock Option Agreement
Granted Under 2009 Stock Incentive Plan

1.     Vesting Schedule.

        (a)    Option Shares.    This Option shall become exercisable ("vest")
as to 333,333 Option Shares on the Grant Date, 333,333 Option Shares on the
first anniversary of the Grant Date, and 333,334 Option Shares on the second
anniversary of the Grant Date.

        (b)    Cumulative Exercise.    The right to exercise this Option in
accordance with the terms and conditions hereof shall be cumulative so that, to
the extent the Option is not exercised in any period to the maximum extent
permissible, it shall continue to be exercisable, in whole or in part, with
respect to all vested Option Shares until the earlier of the Final Exercise Date
or the termination of this Option under Section 2 hereof or the Plan.

        (c)    Leave of Absence.    Notwithstanding any other provision hereof,
in the event that the Participant takes an authorized leave of absence from
employment (whether for maternity leave, paternity leave or otherwise) lasting
longer than three months, the vesting of the Option Shares hereunder shall be
suspended during such leave of absence and the vesting periods hereunder shall
be adjusted accordingly by the Company's Board of Directors (the "Board") of or
a committee thereof acting in good faith.

2.     Exercise of Option.

        (a)    Form of Exercise.    Each election to exercise this Option shall
be in writing, signed by the Participant, and received by the Company at its
principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan. The Participant may purchase fewer than all of the
number of shares covered hereby, provided that no partial exercise of this
Option may be for any fractional share.

        (b)    Continuous Relationship with the Company Required.    Except as
otherwise provided in Section 1(c) hereof or in this Section 2, this Option may
not be exercised unless the Participant, at the time he or she exercises this
Option, is, and has been at all times since the Grant Date, an employee, officer
or director of, or consultant or advisor to, the Company or any other entity the
employees, officers, directors, consultants, or advisors of which are eligible
to receive option grants under the Plan (an "Eligible Participant").

        (c)    Termination of Relationship with the Company.    If the
Participant ceases to be an Eligible Participant for any reason, then, except as
provided in Section 1(c) hereof or paragraphs (d) and (e) below, the right to
exercise this Option shall terminate 90 days after such cessation (but in no
event after the Final Exercise Date), provided that this Option shall be
exercisable only to the extent that the Participant was entitled to exercise
this Option on the date of such cessation. Notwithstanding the foregoing, if the
Participant, prior to the Final Exercise Date, violates the non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company or any of its subsidiaries or affiliates, or the provisions of
Sections 4, 5 or 6 hereof, the right to exercise this Option shall terminate
immediately upon such violation.

        (d)    Exercise Period Upon Death or Disability.    If the Participant
dies or becomes disabled prior to the Final Exercise Date while he or she is an
Eligible Participant and the Company has not terminated such relationship for
"Cause" as specified in paragraph (e) below, this Option shall be exercisable,
within the period of 12 months following the date of death or disability of the
Participant, by the

2

--------------------------------------------------------------------------------




Participant (or in the case of death, by an authorized transferee), provided
that this Option shall be exercisable only to the extent that this Option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this Option shall not be exercisable after the Final
Exercise Date. For purposes hereof, "disability" means the inability of the
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment, and shall be determined by
the Company on the basis of such medical evidence as the Company deems warranted
under the circumstances.

        (e)    Termination for Cause.    If, prior to the Final Exercise Date,
the Participant's employment or other relationship with the Company is
terminated by the Company for Cause (as defined below), the right to exercise
this Option shall terminate immediately upon the effective date of such
termination of employment or other relationship. If the Participant is party to
an employment, consulting or severance agreement with the Company that contains
a definition of "cause" for termination of employment or other relationship,
"Cause" shall have the meaning ascribed to such term in such agreement.
Otherwise, "Cause" shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of Sections 4, 5 or 6
hereof or any provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company), as determined by the Board, which determination shall be conclusive.
The Participant's employment or other relationship shall be considered to have
been terminated for "Cause" if the Board determines, within 30 days after the
Participant's resignation, that termination for Cause was warranted.

3.     Acceleration in Connection with Change of Control.

        (a)    Definition.    A "Change of Control" shall mean:

        (1)   the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the "Exchange Act")) (a "Person") of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 under the Exchange Act) more than 50% of either
(x) the then-outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided that for
purposes of this Section 3(a)(1), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company;
(B) any acquisition by any company pursuant to a Business Combination (as
defined below) which complies with clauses (x) and (y) of Section 3(a)(2)
hereof; or (C) any acquisition by Alfa CTC Holdings Limited or MTG Russia AB, or
any of their respective affiliates (each such party is referred to herein as an
"Exempt Person") of any shares of Common Stock; or

        (2)   the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring company in such Business Combination (which shall include, without
limitation, a company which as a result of such transaction owns the Company or
substantially all of the Company's assets either directly or through one or more
subsidiaries) (such resulting or acquiring company is referred to herein as the
"Acquiring Company") in substantially the same proportions as their ownership of
the Outstanding

3

--------------------------------------------------------------------------------






Company Common Stock and Outstanding Company Voting Securities, respectively,
immediately prior to such Business Combination; and (y) no Person (excluding any
Exempt Person) beneficially owns, directly or indirectly, more than 50% of the
then-outstanding shares of common stock of the Acquiring Company, or of the
combined voting power of the then-outstanding securities of such company
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination).

        (b)    Effect on Option.    Subject to Section 9(b) of the Plan:

        (1)   In the event of any Change of Control where the acquiring or
succeeding company in such transaction (or the parent thereof) does not assume
this Option or replace this Option with a cash incentive program which provides
the Participant with an economic benefit substantially similar to this Option,
the exercisability of the Option Shares shall, to the extent the Option Shares
are not otherwise fully exercisable, automatically accelerate in full so that
all Option Shares shall, immediately prior to the effective date of such Change
of Control, become fully exercisable.

        (2)   Following consummation of a Change of Control in which this Option
is assumed by the acquiring or succeeding company or otherwise remains in force,
the Option Shares shall continue to vest in accordance with the vesting schedule
and upon the terms set forth in this Agreement; provided that if, on or prior to
the date 120 days following the date of the consummation of the Change of
Control, the Participant's employment with the Company or the acquiring or
succeeding company is terminated without Cause by the Company or the acquiring
or succeeding company, then this Option shall become immediately exercisable in
respect of all of the Option Shares.

4.     Non-Competition and Non-Solicitation.

        (a)   During the period in which the Participant is an Eligible
Participant and for a period of six (6) months with respect to subclause (1)
below, and for a period of [two (2) years] with respect to subclause (2) and
(3) below, from the date on which the Participant ceases to be an Eligible
Participant, the Participant will not directly or indirectly:

        (1)   as an individual proprietor, partner, stockholder, officer,
employee, director, independent consultant, joint venturer, investor, lender, or
in any other capacity whatsoever (other than as the holder of not more than five
percent (5%) of the total outstanding stock of a publicly held company), engage
in the business of television broadcasting (including, without limitation, the
production of programming for television broadcast) in Russia or in any other
country in which the Company or any of its subsidiaries (together, the "Group")
then has a television broadcasting license or in which it has undertaken
material preparations to obtain a television broadcasting license; or

        (2)   recruit, solicit or induce, or attempt to induce, any employee or
employees of the Group [(other than the Participant's personal assistant(s) and
his driver)] who were employees of the Group at any time during the six
(6) months up to and including the date of the Participant's termination to
terminate their employment with, or otherwise cease their relationship with, the
Group; or

        (3)   solicit, divert or take away, or attempt to divert or to take
away, the business or patronage of any of the current or prospective business
partners, advertisers or affiliate stations of the Group with whom the
Participant had significant business discussions and/or negotiations (as
evidenced by written correspondence and/or email communications) while an
Eligible Participant and as a result of the Participant being an employee,
officer or director of, or consultant or advisor to, any member of the Group.

        (b)   If any restriction set forth in this Section 4 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities

4

--------------------------------------------------------------------------------



or in too broad a geographic area, it shall be interpreted to extend only over
the maximum period of time, range of activities or geographic area as to which
it may be enforceable.

        (c)   The Participant acknowledges and agrees that the restrictions
contained in this Section 4 are necessary for the protection of the business and
goodwill of the Group and are considered by the Participant to be reasonable for
such purpose. The Participant agrees that any breach of this Section 4 will
cause the Group substantial and irrevocable damage and therefore, in the event
of any such breach, in addition to such other remedies which may be available,
the Group shall have the right to seek specific performance and injunctive
relief.

        (d)   The provisions of this Section 4 shall survive the Participant
ceasing to be an Eligible Participant for any reason.

5.     Proprietary Information.

        (a)   The Participant agrees that all information and know-how, whether
or not in writing, of a private, secret or confidential nature concerning the
Group's business or financial affairs (collectively, "Proprietary Information")
is and shall be the exclusive property of the Group. By way of illustration, but
not limitation, Proprietary Information may include business processes, methods
and techniques; planned programming schedules; material terms of contracts,
research data, personnel data, computer programs and supplier lists. The
Participant shall not disclose any Proprietary Information to others outside the
Group or use the same for any unauthorized purposes without written approval of
the Board, either during the period in which he is an Eligible Participant or
after he ceases to be an Eligible Participant; provided, however, that,
Proprietary Information shall not include information which, at the time of
disclosure or use, was generally available to the public other than by breach of
this Section 5 or was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Group or a third
party without breaching any obligations of the Group, the Participant or such
third party, or was otherwise developed or obtained legally and independently by
the person to whom disclosed without breach of this agreement; and provided,
further, that, the Participant may disclose Proprietary Information when
required to do so by a court of competent jurisdiction, by any governmental
agency having supervisory authority over the business of the Group or by any
administrative or legislative body (or committee thereof) with jurisdiction to
order the Participant to divulge, disclose or make accessible such information.

        (b)   The Participant agrees that all files, letters, memoranda,
reports, records, data, notebooks, program listings, or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by the Participant or others, which shall come into his custody
or possession, shall be and are the exclusive property of the Group to be used
by the Participant only in the performance of his duties for the Group.

        (c)   The Participant agrees that his obligation not to disclose or use
information, know-how and records of the types set forth in paragraphs (a) and
(b) above, also extends to such types of information, know-how, records and
tangible property of business partners of the Group or other third parties who
may have disclosed or entrusted the same to the Group or to the Participant in
the course of the Group's business.

        (d)   The provisions of this Section 5 shall survive the Participant
ceasing to be an Eligible Participant for any reason.

6.     Notice of Resignation or Cessation of Service.    The Participant shall
give at least [3/6] months prior written notice of the resignation at the
election of the Participant of his or her position as an employee, officer or
director of, or the cessation of service at the election of the Participant as a
consultant or advisor to, any member of the Group.

5

--------------------------------------------------------------------------------



7.     Withholding.    No Option Shares will be issued pursuant to the exercise
of this Option unless and until the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any applicable taxes,
including withholding taxes, required by law to be withheld in respect of this
Option.

8.     Transfer Restrictions.    This Option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, this Option shall be
exercisable only by the Participant; provided that, subject to the terms and
conditions of the Plan, the Participant may transfer this Option to or for the
benefit of any immediate family member, family trust, or other entity
established for the benefit of the Participant and/or an immediate family member
thereof.

9.     Provisions of the Plan.    This Option is subject to the provisions of
the Plan (including the provisions relating to amendments to the Plan), a copy
of which is furnished to the Participant with this Option.

*****

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this Option to be executed by
its duly authorized officer.

    CTC MEDIA, INC.


By:


--------------------------------------------------------------------------------


Name:


--------------------------------------------------------------------------------


Title:


--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



PARTICIPANT'S ACCEPTANCE

        The undersigned hereby accepts the foregoing Option and agrees to the
terms and conditions thereof. The undersigned hereby acknowledges receipt of a
copy of the Company's 2009 Stock Incentive Plan.

    PARTICIPANT:


Signature:


--------------------------------------------------------------------------------


Print Name:


--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.88

